DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 09/27/2021 has been received and considered. Claim 8 has been canceled. Claims 4-7 have been canceled by Examiner’s Amendment. Claims 1-3 are presented for examination.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Qian Gu on 11/18/2021. 
Please amend the claims as follows:
Claim 1 last line, the term “forming” has been replaced with the term -- machining --.
Claims 4-7 have been canceled.

Allowable Subject Matter
Claims 1-3 are allowed over prior art of record.
A reason for the indication of allowable subject matter was provided in the Office Action dated 08/11/2021.

Response to Arguments
Regarding the drawing objections, the amendment corrected all deficiencies raised and those objections are withdrawn. 
Regarding the Claim Objections, Applicant's arguments have been considered and the objections are withdrawn. 

Regarding the rejections under 101, based on “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019), the instant claims are viewed as not reciting an abstract idea under revised step 2A(ii). Specifically, the claimed invention may involve an abstract idea, but the claimed invention recites additional elements, particularly "machining the cam with a surface shaped in the optimized cam curve", that integrate the exception into a practical application. Accordingly, the rejection under §101 is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN CARLOS OCHOA whose telephone number is (571)272-2625. The examiner can normally be reached on Mondays, Tuesdays, Thursdays, and Fridays 9:30AM 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
***
/JUAN C OCHOA/		11/18/2021Primary Examiner, Art Unit 2146